Case 3:17-cv-03471-MAS-TJB Document 51-3 Filed 11/16/18 Page 1 of 2 PagelD: 2072

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

FUTURE SANITATION, INC.,
Plaintiff,
Civil Action No.

Vv.

3:17-CV-03471-MAS-TJB

EVERGREEN NATIONAL INDEMNITY
COMPANY and MARTIN STERNBERG,

DECLARATION OF JOHN CHIAIA
Defendants.

 

EVERGREEN NATIONAL INDEMNITY
COMPANY,

Defendant/Counterclaimant,
Vv.

FUTURE SANITATION, INC. and
BRYAN ALOIA,

Counterclaim Defendants.

 

 

 

I, John Chiaia, submit this declaration in accordance with 28 U.S.C. 1746:

de Tam an adult. I am an attorney that has represented Future Sanitation, Inc.
for a number of years. I make the following statements based on personal knowledge.

2. In 2015, I participated in a meeting with management of Future and with
two of Future’s creditors, Joseph DeSaye and Martin Sternberg. The meeting occurred on
August 29, 2015 in Farmingdale, NJ.

3, A summary of the minutes of the meeting is attached hereto as Exhibit 1.
Case 3:17-cv-03471-MAS-TJB Document 51-3 Filed 11/16/18 Page 2 of 2 PagelD: 2073

4. One of the topics discussed at the meeting was the liquidation value of the
assets of Future. It was determined that the minimum liquidation value of the assets of Future
was between $6 — 6.5 Million. See Exhibit 1, pages labeled STERNBERG 000345 —
STERNBERG 000346.

5. Both Mr. DeSaye and Mr. Sternberg stated, after a lengthy discussion on
the topic during the meeting, that the minimum liquation value of the assets of Future is between
$6 — 6.5 Million. Everyone at the meeting agreed that $6 — 6.5 Million was an amount of money
that in a forced sale or liquidation could reasonably be expected. I declare under penalty of

perjury under the laws of the United States of America that the foregoing is true and correct.

Executed on November 15, 2018.

  

 

   

John Chiaia
